The defendant repossessed an automobile covered, as it claims, by a chattel mortgage. Plaintiff brought suit for conversion and damages. From a judgment in favor of the plaintiff, defendant appeals. Judgment of the City Court of Yonkers reversed on the facts and a new trial ordered, with costs to the appellant to abide the event, upon the ground that the verdict is against the weight of the credible evidence. The sole question is as to the date of the purchase of the auto*898mobile by the former owner, Hula. His testimony depended solely upon his recollection. The defendant produced documentary evidence to the contrary and it seems more likely to be correct than Hula’s unaided recollection. (Jackson v. Loomis, 12 Wend. 27, 29; Miller v. Cotten, 5 Ga. 341, 349.) Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur. -